     Case 2:19-cv-00942-JAD-DJA Document 14 Filed 06/29/20 Page 1 of 2




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      ALAN JOHN FRICKX,                                    Case No. 2:19-cv-00942-JAD-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      LUIS MACIA VENEGAS, ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on Plaintiff Alan John Frickx’s payment of the filing fee
12
     on June 26, 2020. The Court previously granted Plaintiff’s request to proceed in forma pauperis
13
     and screened the complaint pursuant to 28 U.S.C. § 1915. (ECF No. 4). It dismissed his original
14
     complaint without prejudice for failure to state a claim on March 25, 2020 and granted him leave
15
     to amend by April 15, 2020. Id. Then Plaintiff requested additional time, which the Court
16
     granted, and his Amended Complaint was filed by May 26, 2020. (ECF No. 8). The Court
17
     screened his Amended Complaint and permitted it to proceed past screening on May 28, 2020.
18
     (ECF No. 11). It provided Plaintiff with further instructions on completing service with
19
     assistance from the U.S. Marshal’s Office given his in forma pauperis status. (Id.)
20
            However, given that Plaintiff has voluntarily paid the full filing fee, ECF No. 13, the
21
     Court finds that it is appropriate to revoke his in forma pauperis status and order that he proceed
22
     with service without assistance from the U.S. Marshal’s Office as he has demonstrated that he has
23
     the resources to proceed.
24
            IT IS THEREFORE ORDERED that:
25
            1. Plaintiff’s in forma pauperis status is revoked due to his voluntarily payment of the full
26
                 filing fee and the Clerk of the Court shall remove the IFP designation on this case.
27

28
     Case 2:19-cv-00942-JAD-DJA Document 14 Filed 06/29/20 Page 2 of 2




 1        2. Plaintiff shall complete service pursuant to Rule 4(m) of the Federal Rules of Civil

 2           Procedure and shall not receive the assistance of the U.S. Marshal’s Office.

 3        DATED: June 29, 2020.

 4
                                                      DANIEL J. ALBREGTS
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                             Page 2 of 2
